RAYMOND J. HARE, Judge.
Order suppressing evidence: This cause came on to be heard on the defendant’s motion to suppress before the undersigned judge on the 18th day of April, 1967, and the court having heard the testimony of the defendant, and having considered her exhibit, that is, her duplicate of a search warrant under which her premises were searched, and the court having further considered the testimony of the arresting officers, it is thereupon
Ordered and adjudged that the defendant’s motion to suppress be and the same is hereby granted and that the evidence seized as the fruits of said search be and the same are hereby suppressed. *97The court finds that the search warrant under which said property was seized was not executed in compliance with Florida Statute 933.11 in that the duplicate delivered to the defendant under which her premises were searched was neither signed nor sealed before a judicial officer, see Pell v. State, 122 So. 110.